Citation Nr: 1508610	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  11-04 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.  

2.  Entitlement to restoration of a 40 percent rating for fibromyalgia.  

3.  Entitlement to rating in excess of 30 percent for chronic idiopathic constipation, diarrhea, pelvic floor dysfunction, acid reflux disease, and gastroparesis, to include separate ratings for pelvic floor dysfunction, acid reflux disease, and gastroparesis.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The appellant served on active duty from December 1987 to February 1997.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the RO.  

In January 2014, during the course of the appeal, the appellant had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  The conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2) (2014).  Therefore, there was no prejudice to the appellant's claim as a result of the conduct of that hearing.  Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010).

During her hearing, the appellant revoked her representation by the Georgia Department of Veterans Affairs.  

In a December 2009 rating action, the RO granted the appellant's claim of entitlement to service connection for a right 5th hammertoe and, ultimately, assigned a noncompensable rating.  The RO confirmed and continued a noncompensable rating the appellant's left 5th hammertoe.  The RO also confirmed and continued a 10 percent rating for soft corns or calluses on her right 5th toe.  The appellant filed a timely notice of disagreement with those ratings, and in January 2014, she was issued a Statement of the Case.  In addition to the noted disorders on her 5th toes, the Statement of the Case included the issue of entitlement to a rating in excess of 10 percent for soft corns or calluses on her right 5th toe.  However, she did not perfect an appeal.  

On January 6, 2015, the appellant stated that she had never received a response to her claim for increased ratings for her left and right toes.  Because she did not have an active appeal concerning those issues, that statement will be considered a claim for increased ratings for her left and right hammertoes and her left and right soft corns or calluses on her 5th toes.  Those claims have not been certified to the Board on appeal nor have they otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over those claims, and they will not be considered below.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101 (2014).  They are referred to the RO, however, for appropriate action.

In her January 6, 2015 statement, the appellant claimed entitlement to service connection for a hernia secondary to her service-connected acid reflux disease.  As above, that claim has not been certified to the Board on appeal nor has it otherwise been developed for appellate purposes.  Accordingly, the Board has no jurisdiction over that claim and it will not be considered below.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101 (2014).  It, too, is referred to the RO for appropriate action.

After reviewing the record, the Board finds that there are potential issues of entitlement to restoration of a 40 percent rating for fibromyalgia and entitlement to a rating in excess of 30 percent for chronic idiopathic constipation, diarrhea, pelvic floor dysfunction, acid reflux disease, and gastroparesis.  They are addressed in the REMAND section below.  


FINDING OF FACT

The appellant's right knee disorder, primarily diagnosed as degenerative joint disease, is proximately due to or the result of her service-connected left patellofemoral syndrome.


CONCLUSION OF LAW

The criteria have been met for secondary service connection for the appellant's right knee disorder, diagnosed primarily as degenerative joint disease.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's Duties to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the appellant in the development of her claim of entitlement to service connection for a right knee disorder.  After reviewing the record, the Board finds that the VA has met that duty.  

The following decision constitutes a full grant of the benefit sought on appeal.  Therefore, it would be superfluous for the Board to further discuss its duty to assist the appellant in the development of her claim.  

Analysis

The appellant does not contend, and the evidence does not show that a chronic, identifiable right knee disorder was first manifested in service.  During her January 2014 hearing, she testified that her right knee disorder was proximately due to or had been aggravated by her efforts to compensate for her service-connected left knee disability.  Therefore, she maintained that service connection was warranted on a secondary basis.  After carefully considering the claim in light of the record and the applicable law, the Board agrees.  

In September 2007, the RO granted the appellant's claim of entitlement to service connection for left patellofemoral tendonitis.  A 10 percent rating has been in effect for that disorder since September 9, 2010.  

Service connection may be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  
A chronic, identifiable right knee disorder, diagnosed as right patellofemoral syndrome, was initially diagnosed during a June 2006 VA examination.  During a March 2007 VA examination, the examiner found that the appellant had right knee osteoarthritis.  The examiner opined that it was less likely than not that such disability was due to the appellant's service-connected left knee patellofemoral syndrome.  He found it a part of the normal aging process.  Following an August 2010 VA examination, the examiner essentially concurred with that opinion.  She found that the appellant had degenerative joint disease in her right knee.  The VA examiner noted that the appellant's left knee condition was mild and not of such severity that it would warrant any type of compensatory strategy with the right knee.  The examiner found the appellant's calves symmetrical, indicating equal usage of her legs.  The VA examiner also found that the appellant's shoe wear pattern did not indicate increased wear on the right shoe but actually minimal more wear on the left.  Therefore, VA examiner agreed that the degenerative findings in the appellant's right knee were the result of age-related wear and tear.  

Two of the appellant's treating physician's reached a different conclusion.  In November 2008, M. A. B., M.D., stated that the appellant's left knee pain could put increased stress on the right knee and increase or aggravated any underlying right knee problem.  Dr. B. obtained a bone scan to support his opinion.  The bone scan showed some mild to moderate uptake in both knees which was felt to be related to stress.  In July 2010, D. D. P., M.D., essentially agreed that the appellant's right knee disorder was proximately due to the appellant's service-connected left knee disorder.  Dr. P. noted that the appellant had not provided any history of any injuries or incidents involving the right knee and that it was reasonable to assume that based on her history of military related problems involving the left knee that the appellant had developed some progressive problems involving her right knee as well.  

The criteria for service connection are approximated.  Though the VA examiners and private health care providers have given disparate opinions, there is an approximate balance of evidence both for and against the claim that the appellant's right knee disorder is proximately due to or has been aggravated by her service-connected left patellofemoral tendonitis.  Under such circumstances, all reasonable doubt is resolved in favor of the appellant, and the appeal will be decided on that basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for a right knee disorder is warranted.  


ORDER

Entitlement to service connection for a right knee disorder, diagnosed primarily as degenerative joint disease, is granted.  


REMAND

On January 6, 2015, the RO received the appellant's Notice of Disagreement with a January 14, 2014 rating action.  Since the appellant's Notice of Disagreement is timely, the Board is required to remand those issues to the RO for proper adjudication and development.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, those issues are REMANDED for the following actions: 

The RO must issue the appellant a Statement of the Case concerning its January 14, 2014 decision to assign a separate 20 percent evaluation for her service-connected fibromyalgia and its decision to assign a single 30 percent rating for chronic idiopathic constipation, diarrhea, pelvic floor dysfunction, acid reflux disease, and gastroparesis.  The Statement of the Case must address the appellant's concerns that her 40 percent rating for fibromyalgia be restored and that separate ratings be assigned for pelvic floor dysfunction, acid reflux disease, and gastroparesis.  

IF, AND ONLY IF, the appellant completes her appeal by filing a timely substantive appeal on any or all of  aforementioned issues, should this claim be returned to the Board for further action.  . 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The appellant need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


